Steele Hays, Justice, dissenting. When the case of Lucky v. Equity Mutual Ins. Co., 259 Ark. 846, 537 S.W.2d 160 (1976) was decided, Section 1 of Act 464 of 1965 provided in effect that no policy of automobile liability insurance would be issued in Arkansas unless it provided coverage against losses inflicted by uninsured motorists, “provided, however, that [such] coverage . . . shall not be applicable where any insured named in the policy shall reject the coverage.” Soon after the decision in Lucky v. Equity Mutual Ins. Co., supra, the legislature amended Act 464 by adding the following language to Section 1 “and such rejection shall continue until withdrawn in writing by the insured.” Since we must presume the legislature had Lucky v. Equity Mutual Ins. Co. in mind when it adopted Act 532 [Merchants’ Transfer & Warehouse Co. v. Gates, 180 Ark. 96, 21 S.W.2d 406 (1929)], and to have acted with reference thereto [Lumberman’s Mutual Casualty Co. v. Moses, 224 Ark. 67, 271 S.W.2d 780 (1954)], it seems implausible to further assume its intent was not to correct what it deemed an erroneous construction of Act 464. If there is an intent consistent with the holding in Lucky, it doesn’t come readily to mind. On that basis I believe the appellant was entitled to summary judgment.